Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 11/17/2020 has been entered. Claims 1-4, 6-20 are pending. Claim 5 has been cancelled. Applicant’s amendment to the claims have overcome the claim objections and 112b rejections in the non-final rejection mailed 6/17/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,508,805 Patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-2 and 6-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lauderdale et al. (US 2004/0213003) (hereinafter Lauderdale).
Re claim 1: Lauderdale discloses a T-bar for a suspended ceiling, the T-bar comprising: an elongated rigid spine (ERS, see annotated fig. 9A) extending from a first terminal (TE1, annotated fig. 9A) end to a second terminal end (TE2, annotated fig. 9A); a fixed anchor (FA, annotated fig. 9A) attached to the elongated rigid spine (T-bar) on at least one of the first or second terminal ends (TE1, TE2); lower portion (RS1, RS2, annotated fig. 9B) of the elongated rigid spine (ERS, annotated fig. 9B) including a first rest shelf portion (RS1, annotated fig. 9B) and a second rest shelf portion (RS2, annotated fig. 9B), the first rest shelf portion (RS1) extending from the elongated rigid spine (ERS) in a first lateral direction (left direction, annotated fig. 9B), the second rest shelf portion (RS2) extending from the elongated rigid spine (ERS) in a second lateral direction (right direction, annotated fig. 9B), the second lateral direction being opposite the first lateral direction (left direction vs right direction), the first and second rest shelf portions (RS1, RS2) and elongated rigid spine (ERS) forming a cross-sectional form of the T-bar (see annotated fig. 9B) from the first terminal end (TE1) to the second terminal end (TE2), the cross-sectional form of the T-bar (see annotated fig. 9A, 9B) configured for placement of the suspended ceiling (CT, see fig. 6A) above the lower portion of the elongated rigid spine (see annotated fig. 9B); a light source (LS, see annotated fig. 9B) attached to the T-bar (see annotated fig. 9B); and a light source covering (63, fig. 9B) having at least a portion of the light source covering (see annotated fig. 9B) located below the first and second rest shelf portions (RS1, RS2) and the light source covering (63) being entirely below the light source (LS, annotated fig. 9B), the light source covering (63) configured to allow passage of light (light rays, 

    PNG
    media_image1.png
    472
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    443
    media_image2.png
    Greyscale



Re claim 6: Lauderdale discloses the cross-sectional form of the T-bar (ERS, see annotated fig. 9B) is formed by separate components (three parts ERS, RS1, RS2, see annotated fig. 9A) attached together (three components are formed together) (examiner notes that the final result is the single component ERS).  

Re claim 7: Lauderdale discloses a T-Bar with a light source for use in a suspended ceiling, the T-bar with the light source comprising: an elongated spine (ERS, annotated fig. 9A) extending from a first terminal end (TE1, annotated fig. 9A) to a second terminal end (TE2, annotated fig. 9A), the elongated spine (ERS) being a planar structure (flat vertical structure) with a first longitudinal edge (bottom left edge of ERS, annotated fig. 9B) and a second longitudinal edge (bottom right edge of RS2, annotated fig. 9B) extending between the first and second terminal ends (TE1, TE2); a first rest shelf portion (RS1, annotated fig. 9A) projecting outward from the first longitudinal edge (bottom left edge of ERS) of the elongated spine (ERS) from a first lateral side of the elongated spine (left side of ERS), wherein the first rest shelf portion (RS1) is configured to support a first ceiling tile (left CT, see fig. 6A) on the first rest shelf portion (RS1); a second rest shelf portion (RS2, annotated fig. 9B) projecting outward from the second longitudinal edge (bottom right edge of ERS) of the elongated spine (ERS) from a second lateral side of the elongated spine (right side of ERS), the second lateral side of the elongated spine (right side of ERS) facing a direction opposite the first lateral side of the 

Re claim 8: Lauderdale discloses the first and second rest shelf portions (RS1, RS2, annotated fig. 9B) and the elongated rigid spine (ERS, annotated fig. 9B) form a cross-sectional form of the T-bar (see fig. 9B) with the light source (LS) from the first terminal end (TE1, annotated fig. 9A) to the second terminal end (TE2, annotated fig. 9A) of the elongated spine (ERS), the cross-sectional form of the T-bar (RS1, RS2, ERS) with the light source (LS) created by separate components attached together (light source separate from ERS).  

Re claim 9: Lauderdale discloses a power source (PS, annotated fig. 9B) (LED driver, see para [0047]) connected to the light source (LS, annotated fig. 9B) to illuminate an area below the T-bar with light source (See fig. 9B).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauderdale et al. (US 2004/0213003) in view of Ray (US 6,190,198).
Re claim 10: Lauderdale teaches the power source (PS, annotated fig. 9B) is located remote from the T-bar (see fig. 5A) with light source (LS, annotated fig. 9B).
However, Lauderdale fails to teach the power source connected to the light source by wiring.
Ray teaches a power source (power supply, see Col. 2 lines 21-29) is located remote (attached remotely to power supply via plug, see fig. 6) from the T-bar (50, fig. 2) with a light source (see fig. 2) and connected to the light source (see fig. 6) by wiring (11, fig. 2).
Therefore, in view of Ray, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wiring connected to the light source and power source of Lauderdale, in order to allow a wired electrical connection to power the light source.

Re claim 11: Lauderdale teaches the power source (PS, annotated fig. 9B) is attached to the elongated spine (ERS, annotated fig. 9B) through use of a power source fastener (box of 32, fig. 5A), the power source (PS) connected to the light source (LS, annotated fig. 9B).
However, Lauderdale fails to teach the power source connected to the light source by wiring through a hole in the T-Bar with the light source.

Therefore, in view of Ray, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wiring connected through a hole in the T-Bar with the light source of Lauderdale, in order to allow a wired electrical connection to power the light source.

Claims 12-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauderdale et al. (US 2004/0213003) in view of Piepgras et al. (US 2006/0262521) (hereinafter Piepgras).
Re claim 12: Lauderdale fails to teach an upper heat sink having a greater surface area than the elongated spine, the upper heat sink formed adjacent to the first and second longitudinal edge of the elongated spine.  
Piepgras teaches an upper heat sink (upper portion 510, 530, fig. 7) having a greater surface area (larger surface areas due to protrusions, fig. 7) than the elongated spine (vertical flat portion of 514 without protrusions, fig. 7), the upper heat sink (upper portion 510, 530) formed adjacent to the first and second longitudinal edge (left and right edges of the vertical flat portion of 514) of the elongated spine (vertical flat portion of 514).
Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add an upper heat sink having a greater surface area than the elongated spine, the upper heat sink formed adjacent to the first and second longitudinal 

Re claim 13: Lauderdale fails to teach the upper heat sink comprises at least one fin protruding laterally from each the first and second lateral side of the elongated spine.   
Piepgras teaches the upper heat sink (510, 530, fig. 7) comprises at least one fin (protrusions 530 protruding left and right, fig. 7) (fins, see para [0058]) protruding laterally from each the first and second lateral side of the elongated spine (left and right side of vertical portion of 514, fig. 7).  
Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add an upper heat sink comprises at least one fin protruding laterally from each the first and second lateral side of the elongated spine, in order to increase heat dissipation of the light source thereby prolonging the lifetime of the light source.

Re claim 14: Lauderdale fails to teach a lower heat sink formed adjacent to the first and second rest shelf portions.  
Jacob teaches a lower heat sink (22, fig. 1) (heatsink 22, para [0021]) formed adjacent to a first and second rest shelf portions (left and right 16, fig. 1).
Therefore, in view of Jacob, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a lower sink to the light source of Lauderdale formed adjacent to the first and second rest shelf portion, in order to increase heat dissipation of the light source thereby prolonging its life time.


However, Lauderdale fails to teach the upper portion having a greater surface area than the middle portion to draw heat away from the T-bar.

Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the upper portion of Lauderdale to have a greater surface area than the middle portion to draw heat away from the T-bar, in order to increase heat dissipation of the light source thereby prolonging the lifetime of the light source.

Re claim 16: Lauderdale fails to teach the upper portion of the elongated spine having a greater surface area than the middle portion of the elongated spine is an upper heat sink.  
Piepgras teaches the upper portion (510, 530, fig. 7) of the elongated spine (vertical portion of 514, fig. 7) having a greater surface area (larger surface areas due to protrusions, fig. 7) than the middle portion (vertical portion of 514, fig. 7) of the elongated spine is an upper heat sink (see para [0058]).  
Therefore, in view of Piepgras, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a greater surface area than the middle portion of the elongated spine is an upper heat sink, in order to increase

Re claim 17: Lauderdale fails to teach at least one fin protruding laterally from at least one lateral side of the elongated spine to form the upper heat sink.  
Piepgras teaches at least one fin (protrusions 530 protruding left and right, fig. 7) (fins, see para [0058]) protruding laterally from at least one lateral side of the elongated spine (left and right direction, fig. 7) to form the upper heat sink (see para [0058]).  


Re claim 20: Lauderdale teaches a plurality of anchors (FA1, FA2, annotated fig. 9A), each anchor located at each terminal end (TE1, TE2, annotated fig. 9A) of the elongated spine (ERS, annotated fig. 9A), the plurality of anchors (FA1, FA2) connectable to either a second T-bar with light source or a non-illuminating T-bar (SCS) used for the suspended ceiling (see fig. 6A).  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauderdale et al. (US 2004/0213003) in view of Piepgras et al. (US 2006/0262521) as applied to claim 15 above, and further in view of Ray (US 6,190,198).
Re claim 19: Lauderdale in view of Piepgras fails to teach the power source is connected to the light source by wiring traveling through a hole in the T-bar.  
Ray teaches a power source (power supply, see Col. 2 lines 21-29) (attached remotely to power supply via plug, see fig. 6) is connected to a light source (see fig. 2) by wiring (11, fig. 2) traveling through a hole (hole of 50 capable of being wired through, fig. 2) in the T-bar (50, fig. 2).
Therefore, in view of Ray, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wiring traveling through a hole in the T-bar of .

	Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
Regarding applicant's argument with respect to claim 1 that "The petal-like light refractor 63 and the petal-like light refractor's securing sides to Lauderdale's T-Bar are one singular component piece of Lauderdale's Figure 9 embodiment. Figure 9A of Lauderdale discloses that the petal-like light refactor includes its securing sides as Figure 9A is an exploded view of the individual components of Figure 9B. …", the examiner respectfully disagrees. The examiner notes that the petal refractor 63 in fig. 9B is not a singular component piece shown in applicant's annotated fig. 9A as argued by the applicant. The examiner directs attention toward the embodiment of fig. 11A of Lauderdale for reference. The embodiment in fig. 11A shows a refractor 80 being separate from a reflector 70. Now looking back at fig. 9B of Lauderdale it can be assumed that the petal refractor 63 is the equivalent of the refractor 80 and the securing sides above the petal refractor 63 is the equivalent of the reflector 70. The examiner notes that if the refractor were indeed one piece, fig. 9B would illustrate that light would also be emitted outward from the securing sides of the refractor and not just only out from the petal members 63A, 63B. Therefore, it can be assumed that the securing sides of petal refractor 63 are reflector members which reflect light towards the petal reflector 63 to be emitted outward and upward through the petal members 63A and 63B shown in figured 9B. As such the examiner believes that the petal 
Additionally, the examiner notes that the claim requires "a light source covering having at least a portion of the light source covering located below the first and second rest shelf portions and the light source covering being entirely below the light source, the light source covering configured to allow passage of light illuminating from the light source through the light source covering", the examiner can broadly interpret just the refractor portion 63 of Lauderdale as the light source covering since the claim does not structurally distinguish as to how the light source covering is attached to the T-bar. The claim only requires the light source covering to be below the first and second rest shelves and entirely below the light source.
Regarding applicant's argument with respect to claim 7 that "Lauderdale Figure 9A and 9B fail to disclose or suggest Applicant's additional claim limitation where each anchor located at each terminal end of the elongated spine is connectable to either a second T-bar with light source or a non-illuminating T-bar used for the suspended ceiling. Lauderdale does not disclose any manner in and is absent any discussion where the T-bars of these figures can connect to the ceiling grid", the examiner notes that the limitation "each anchor … connectable to either a second T-bar with light source or a non-illuminating T-bar used for the suspended ceiling" is functional. The term "connectable" can be interpreted as "capable of being connected". The anchors FA1 and FA2 in the annotated figure 9A shows an anchor with a ridge that is capable of being connected to another T-bar as illustrated in figured 2 which shows multiple suspended ceiling systems SCS being connected to each other. Paragraph [0042] of Lauderdale describes a series of T-bars 10 being connected to each other.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that the applicant argues that Piepgras is not a type of lighting T-bar structure even though such is taught by the Lauderdale reference and does not articulate why the references are not combinable. Regarding applicant's argument that Piepgras does not disclose a light source covering the examiner notes that the limitation is taught by Lauderdale as stated above.
Regarding applicant's argument that "there is no motivation or expectation of success to combine components of each lighting system together as they each have very different operational structures …", the examiner respectfully disagrees. The examiner notes that one of ordinary skill in the art would have modified the upper portion of Lauderdale to add a greater surface area than the middle portion to draw heat away from the T-bar in order to facilitate thermal conduction and heat dissipation from the lighting units (see paragraph [0049] of Piepgras). The examiner notes that such a modification is advantageous for Lauderdale since the light source element is directly mounted on the T-bar as shown in figure 9B.

Allowable Subject Matter
Claim 3-4 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the T-bar of claim 1, further comprising an adjustable anchor located on the other of the first and second terminal end of the elongated rigid spine, the adjustable anchor attached to the elongated rigid spine by an adjustable fastener to allow movement of the adjustable anchor with respect to claim 3; The T-bar of claim 1, further comprising a first side wall extending downward from a bottom side of the first rest shelf portion and extending from a first terminal end of the first rest shelf portion to a second terminal end of the first rest shelf portion, and a second side wall extending downward from a bottom side of the second rest shelf portion and extending from a first terminal end of the second rest shelf portion to a second terminal end of the second rest shelf portion, the first and second side walls and the bottom sides of the first and second rest shelf portions forming a light housing to contain the at least one light source of the T-bar with respect to claim 4; The T-bar of claim 15, further comprising a first lower heat sink portion of at least one fin protruding from a top side of the first rest shelf portion, and a second lower heat sink portion of at least one fin protruding from a top side of the second rest shelf portion with respect to claim 18 as specifically called for in the claimed combinations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZHENG SONG/Primary Examiner, Art Unit 2875